
	

113 S2609 PCS: Marketplace and Internet Tax Fairness Act
U.S. Senate
2014-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 467113th CONGRESS
		2d Session
		S. 2609
		IN THE SENATE OF THE UNITED STATES
		
			July 15, 2014
			Mr. Enzi (for himself, Mr. Durbin, Mr. Alexander, Ms. Heitkamp, Ms. Collins, Mr. Pryor, Ms. Landrieu, Mr. Blunt, Mr. Reed, Mr. Whitehouse, Mr. Cardin, Mr. Johnson of South Dakota, Ms. Klobuchar, and Mr. Franken) introduced the following bill; which was read the first time
		
		July 16, 2014Read the second time and placed on the calendarA BILL
		To restore States' sovereign rights to enforce State and local sales and use tax laws, and for
			 other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Marketplace and Internet Tax Fairness Act.
		IMarketplace Fairness
				101.
				Authorization to require collection of
			 sales and use taxes
				
					(a)
					Streamlined sales and use tax
			 agreement
					Each Member State
			 under the Streamlined Sales and Use Tax Agreement is authorized to require
			 all
			 sellers not qualifying for the small seller exception described in
			 subsection
			 (c) to collect and remit sales and use taxes with respect to remote sales
			 sourced to that Member State pursuant to the provisions of the Streamlined
			 Sales and Use Tax Agreement, but only if any changes to the Streamlined
			 Sales
			 and Use Tax Agreement made after the date of the enactment of this Act are
			 not
			 in conflict with the minimum simplification requirements in subsection
			 (b)(2).
			 Subject to section 102(h), a State may exercise authority under this title
			 beginning 180 days after the
			 State publishes notice of the State’s intent to exercise the authority
			 under
			 this title.
				
					(b)
					Alternative
					A
			 State that is not a Member State under the Streamlined Sales and Use Tax
			 Agreement is authorized notwithstanding any other provision of law to
			 require
			 all sellers not qualifying for the small seller exception described in
			 subsection (c) to collect and remit sales and use taxes with respect to
			 remote
			 sales sourced to that State, but only if the State adopts and implements
			 the
			 minimum simplification requirements in paragraph (2). Subject to section
			 102(h), such authority shall
			 commence beginning no earlier than the first day of the calendar quarter
			 that
			 is at least 6 months after the date that the State—
					
						(1)
						enacts
			 legislation to exercise the authority granted by this title—
						
							(A)
							specifying the
			 tax or taxes to which such authority and the minimum simplification
			 requirements in paragraph (2) shall apply; and
						
							(B)
							specifying the
			 products and services otherwise subject to the tax or taxes identified by
			 the
			 State under subparagraph (A) to which the authority of this title shall
			 not
			 apply; and
						
						(2)
						implements each
			 of the following minimum simplification requirements:
						
							(A)
							Provide, with respect to all remote sales sourced to the State—
							
								(i)
								a
			 single entity within the State responsible for all State and local sales
			 and
			 use tax administration, return processing, and audits;
							
								(ii)
								a
			 single audit of a remote seller for all State and local taxing
			 jurisdictions
			 within that State; and
							
								(iii)
								a
			 single sales and use tax return to be used by remote sellers to be filed
			 with
			 the single entity responsible for tax administration.
							A State
			 may not require a remote seller to file sales and use tax returns any more
			 frequently than returns are required for nonremote sellers or impose
			 requirements on remote sellers that the State does not impose on nonremote
			 sellers with respect to the collection of sales and use taxes under this
			 title.
			 No local jurisdiction may require a remote seller to submit a sales and
			 use tax
			 return or to collect sales and use taxes other than as provided by this
			 paragraph.
							(B)
							Provide a uniform
			 sales and use tax base among the State and the local taxing jurisdictions
			 within the State with respect to products and services to which paragraph
			 (1)(B) does not apply.
						
							(C)
							Source all remote
			 sales in compliance with the sourcing definition set forth in section
			 103(7).
						
							(D)(i)
								Make publicly available information
			 indicating the taxability of products and services along with any product
			 and
			 service exemptions from sales and use tax in the State and a rates and
			 boundary
			 database.(ii)Provide software free of
			 charge for remote sellers that calculates sales and use taxes due on each
			 transaction at the time the transaction is completed, that files sales and
			 use
			 tax returns, and that is updated to reflect any rate changes and any
			 changes to the products and services specified under paragraph (1)(B), as
			 described in
			 subparagraph (H); and(iii)Establish certification
			 procedures for persons to be approved as certified software providers,
			 with any software provided by such
			 providers
			 to be capable of calculating and filing sales and use taxes in all
			 States
			 qualified under this title.
							(E)
							Relieve remote
			 sellers from liability to the State or locality for the incorrect
			 collection,
			 remittance, or noncollection of sales and use taxes, including any
			 penalties or
			 interest, if the liability is the result of an error or omission made by a
			 certified software provider.
						
							(F)
							Relieve certified
			 software providers from liability to the State or locality for the
			 incorrect
			 collection, remittance, or noncollection of sales and use taxes, including
			 any
			 penalties or interest, if the liability is the result of misleading or
			 inaccurate information provided by a remote seller.
						
							(G)
							Relieve remote
			 sellers and certified software providers from liability to the State or
			 locality for incorrect collection, remittance, or noncollection of sales
			 and
			 use taxes, including any penalties or interest, if the liability is the
			 result
			 of incorrect information or software provided by the State.
						
							(H)
							Provide remote
			 sellers and certified software providers with 90 days notice of any rate
			 change or any change to the products and services specified under
			 paragraph (1)(B) 
			 by the State or any locality in the State and update the information
			 described
			 in subparagraph (D)(i) accordingly and relieve any remote seller or
			 certified
			 software provider from liability for collecting sales and use taxes at the
			 immediately preceding effective rate during the 90-day notice period if
			 the
			 required notice is not provided.
						(c)Small seller
			 exception
					A State is authorized to require a remote seller to
			 collect sales and use taxes under this title only if the remote seller has
			 gross
			 annual receipts in total remote sales in the United States in the
			 preceding
			 calendar year exceeding $1,000,000. For purposes of determining whether
			 the
			 threshold in this section is met, the gross annual receipts from remote
			 sales
			 of 2 or more persons shall be aggregated if—
					
						(1)
						such persons are
			 related to the remote seller within the meaning of subsections (b) and (c)
			 of
			 section 267 or section 707(b)(1) of the Internal Revenue Code of 1986;
			 or
					
						(2)
						such persons have
			 1 or more ownership relationships and such relationships were designed
			 with a
			 principal purpose of avoiding the application of these rules.
					
				102.
				Limitations
				
					(a)
					In
			 general
					Nothing in this title shall be construed as—
					
						(1)
						subjecting a
			 seller or any other person to franchise, income, occupation, or any other
			 type
			 of taxes, other than sales and use taxes;
					
						(2)
						affecting the
			 application of such taxes; or
					
						(3)
						enlarging or
			 reducing State authority to impose such taxes.
					
					(b)
					No effect on
			 nexus
					This title shall not be construed to create any nexus or
			 alter the standards for determining nexus between a person and a State or
			 locality.
				
					(c)
					No effect on
			 seller choice
					Nothing in this title shall be construed to deny the
			 ability of a remote seller to deploy and utilize a certified software
			 provider
			 of the seller's choice.
				
					(d)
					Licensing and
			 regulatory requirements
					Nothing in this title shall be construed as
			 permitting or prohibiting a State from—
					
						(1)
						licensing or
			 regulating any person;
					
						(2)
						requiring any
			 person to qualify to transact intrastate business;
					
						(3)
						subjecting any
			 person to State or local taxes not related to the sale of products or
			 services;
			 or
					
						(4)
						exercising
			 authority over matters of interstate commerce.
					
					(e)
					No new
			 taxes
					Nothing in this title shall be construed as encouraging a
			 State to impose sales and use taxes on any products or services not
			 subject to
			 taxation prior to the date of the enactment of this Act.
				
					(f)
					No effect on
			 intrastate sales
					The provisions of this title shall apply only to
			 remote sales and shall not apply to intrastate sales or intrastate
			 sourcing
			 rules. States granted authority under section 101(a) shall comply with all
			 intrastate provisions of the Streamlined Sales and Use Tax Agreement.
				
					(g)
					No effect on
			 Mobile Telecommunications Sourcing Act
					Nothing in this title shall
			 be construed as altering in any manner or preempting the Mobile
			 Telecommunications Sourcing Act (4 U.S.C. 116–126).
				(h)Limitation on initial collection of sales and use taxes from remote salesA State may not begin to exercise the authority under this title—(1)before the date that is 1 year after the date of the enactment of this Act; and(2)during the period beginning October 1 and ending on December 31 of the first calendar year
			 beginning after the date of the enactment of this Act.
				103.
				Definitions and
			 special rules
				In this
			 title:
				
					(1)
					Certified
			 software provider
					The term certified software
			 provider means a person that—
					
						(A)
						provides software
			 to remote sellers to facilitate State and local sales and use tax
			 compliance
			 pursuant to section 101(b)(2)(D)(ii); and
					
						(B)
						is certified by a
			 State to so provide such software.
					
					(2)
					Locality;
			 local
					The terms locality and local
			 refer to any political subdivision of a State.
				
					(3)
					Member
			 State
					The term Member State—
					
						(A)
						means a Member
			 State as that term is used under the Streamlined Sales and Use Tax
			 Agreement as
			 in effect on the date of the enactment of this Act; and
					
						(B)
						does not include
			 any associate member under the Streamlined Sales and Use Tax Agreement.
					
					(4)
					Person
					The
			 term person means an individual, trust, estate, fiduciary,
			 partnership, corporation, limited liability company, or other legal
			 entity, and
			 a State or local government.
				
					(5)
					Remote
			 sale
					The term remote sale means a sale into a State,
			 as determined under the sourcing rules under paragraph (7), in which the
			 seller
			 would not legally be required to pay, collect, or remit State or local
			 sales
			 and use taxes unless provided by this title.
				
					(6)
					Remote
			 seller
					The term remote seller means a person that
			 makes remote sales in the State.
				
					(7)
					Sourced
					For
			 purposes of a State granted authority under section 101(b), the location
			 to
			 which
			 a remote sale is sourced refers to the location where the product or
			 service
			 sold is received by the purchaser, based on the location indicated by
			 instructions for delivery that the purchaser furnishes to the seller. When
			 no
			 delivery location is specified, the remote sale is sourced to the
			 customer's
			 address that is either known to the seller or, if not known, obtained by
			 the
			 seller during the consummation of the transaction, including the address
			 of the
			 customer's payment instrument if no other address is available. If an
			 address
			 is unknown and a billing address cannot be obtained, the remote sale is
			 sourced
			 to the address of the seller from which the remote sale was made. A State
			 granted authority under section 101(a) shall comply with the sourcing
			 provisions
			 of the Streamlined Sales and Use Tax Agreement.
				
					(8)
					State
					The
			 term State means each of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the
			 United
			 States Virgin Islands, the Commonwealth of the Northern Mariana Islands,
			 and
			 any other territory or possession of the United States, and any tribal
			 organization (as defined in section 4 of the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450b)).
				
					(9)
					Streamlined sales and use tax
			 agreement
					The term
			 Streamlined Sales and Use Tax Agreement means the multi-State
			 agreement with that title adopted on November 12, 2002, as in effect on
			 the
			 date of the enactment of this Act and as further amended from time to
			 time.
				104.Severability
				If any provision of this title or the
			 application of such provision to any person or circumstance is held to be
			 unconstitutional, the remainder of this title and the application of the
			 provisions of such to any person or circumstance shall not be affected
			 thereby.
			
				105.
				Preemption
				Except as otherwise provided in this title,
			 this title shall not be construed to preempt or limit any power exercised
			 or
			 to
			 be exercised by a State or local jurisdiction under the law of such State
			 or
			 local jurisdiction or under any other Federal law.
			IIInternet Tax Freedom Act201.Extension of
		Internet Tax Freedom Act
				(a)In
		generalSection 1101(a) of the
		Internet Tax Freedom Act (47 U.S.C. 151 note) is amended by striking
		November 1, 2014 and inserting November 1,
		2024.
				(b)Grandfathering
		of States that tax Internet accessSection 1104(a)(2)(A) of such
		Act is amended by striking November 1, 2014 and inserting
		November 1, 2024.
	July 16, 2014Read the second time and placed on the calendar